                                                         IT IS ORDERED

                                                        Date Entered on Docket: May 21, 2021




                                                         ________________________________
                                                         The Honorable David T. Thuma
                                                         United States Bankruptcy Judge
______________________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEW MEXICO


  In Re:                                                   Case No. 17-12448-t13

  LaDrunekia Miguel Green,                                 Chapter 13

           Debtor.


  STIPULATED ORDER RESOLVING MOTION FOR RELIEF FROM AUTOMATIC
                              STAY

           THIS MATTER came before the Court on the Motion for Relief from Stay filed by Nissan

  Motor Acceptance Corporation, its successors and assigns ("Creditor") on November 12, 2020

  (Docket No.: 72) on the Debtor’s property a 2014 Nissan Sentra, VIN #3N1AB7AP6EY310446

  ("Vehicle"). Creditor, by its undersigned counsel and LaDrunekia Miguel Green (“Debtor”), by

  and through her attorney, Michael K. Daniels, and the Trustee, Tiffany M. Cornejo (the “Parties”),

  have reached an agreement to resolve Creditor’s Motion. Based upon the agreement and good

  cause appearing:

                                                 1
  *4752011854135001*
  Case 17-12448-t13 Doc 78 Filed 05/21/21 Entered 05/21/21 13:19:26 Page 1 of 3
       IT IS HEREBY ORDERED THAT:

       The automatic stay provided by 11 U.S.C. §362 shall remain in effect, except as provided

in the paragraphs below:

       1.     Creditor is permitted to apply the insurance proceeds in the amount of $6,591.31

              toward the lien on the Vehicle.

       3.     The Chapter 13 Trustee shall make no further distribution to Creditor on its claim

              9-1.

                                 ### END OF ORDER ###



 Submitted by:

 WEINSTEIN & RILEY, P.S.

 /s/ Elizabeth V. Friedenstein
 Elizabeth V. Friedenstein
 2501 San Pedro Drive NE Bldg A, Suite 102
 Albuquerque, NM 87110
 Direct: (505) 348-3075
 Fax: 505-214-5116
 ElizabethF@w-legal.com
 Attorney for Creditor

 Approved:                                          Approved:


  V0LFKDHO.'DQLHOV E\SHUPLVVLRQ
 __________________________                          V7LIIDQ\0&RUQHMR E\SHUPLVVLRQ
                                                    ___________________________
 Michael K. Daniels                                 Tiffany M. Cornejo
 PO Box 1640                                        625 Silver Avenue SW
 Albuquerque, NM 87103-9104                         Suite 350
 505-246-9385                                       Albuquerque, NM 87102-3111
 Fax: 505-246-9104                                  Trustee
 Email: mike@mdanielslaw.com
 Attorney for Debtor




                                                2
*4752011854135001*
Case 17-12448-t13 Doc 78 Filed 05/21/21 Entered 05/21/21 13:19:26 Page 2 of 3
Copies to:
LaDrunekia Miguel Green
3634 Buckskin Loop NE
Rio Rancho, NM 87144
Debtor(s)




                                      3
*4752011854135001*
Case 17-12448-t13 Doc 78 Filed 05/21/21 Entered 05/21/21 13:19:26 Page 3 of 3
